Exhibit 10.4

LOGO [g53883pix.jpg]

 

Date:   April 23, 2010 To:   Michael D. Newman From:   Steve Odland Re:   Fiscal
Year 2010 Bonus Target Percentage

It is with pleasure that I am confirming your bonus target percentage is set at
75% of eligible earnings for FY2010.

All other terms of your employment remain unchanged.

Please confirm your acceptance of this change by signing on the line below and
returning this memo to Daisy Vanderlinde.

 

Position Acceptance:

   

/s/ Steve Odland

   

04/23/10

Steve Odland

    Date

/s/ Michael D. Newman

   

04/24/10

Michael D. Newman

    Date